Case 20-13814-mdc   Doc 16-1     Filed 10/29/20 Entered 10/29/20 10:16:03   Desc
                               Exhibit Page 1 of 6




                                                                        Exhibit A
Case 20-13814-mdc   Doc 16-1     Filed 10/29/20 Entered 10/29/20 10:16:03   Desc
                               Exhibit Page 2 of 6




                                                                        Exhibit A
Case 20-13814-mdc   Doc 16-1     Filed 10/29/20 Entered 10/29/20 10:16:03    Desc
                               Exhibit Page 3 of 6




                                                                            Exhibit B
Case 20-13814-mdc   Doc 16-1     Filed 10/29/20 Entered 10/29/20 10:16:03    Desc
                               Exhibit Page 4 of 6




                                                                            Exhibit B
Case 20-13814-mdc   Doc 16-1     Filed 10/29/20 Entered 10/29/20 10:16:03    Desc
                               Exhibit Page 5 of 6




                                                                            Exhibit B
Case 20-13814-mdc   Doc 16-1     Filed 10/29/20 Entered 10/29/20 10:16:03    Desc
                               Exhibit Page 6 of 6




                                                                            Exhibit C
